
	
		I
		111th CONGRESS
		1st Session
		H. R. 1410
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Ms. McCollum (for
			 herself, Mr. Reichert,
			 Mrs. Capps,
			 Mr. Payne,
			 Mr. Blumenauer,
			 Mr. Schiff,
			 Mr. Moore of Kansas,
			 Mr. Grijalva,
			 Ms. Moore of Wisconsin,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Tauscher,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Walz, Mr. Moran of Virginia,
			 Ms. Watson,
			 Ms. Woolsey,
			 Ms. DeLauro,
			 Mr. Hinchey,
			 Mr. Carson of Indiana,
			 Mr. Young of Alaska,
			 Ms. Lee of California,
			 Mr. Oberstar,
			 Mr. Murphy of Connecticut,
			 Mrs. Christensen,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Hirono,
			 Mr. Serrano,
			 Ms. Slaughter,
			 Mr. Filner,
			 Ms. DeGette,
			 Mr. Crowley,
			 Mr. Honda,
			 Mr. Olver,
			 Mr. Snyder,
			 Mr. Shimkus,
			 Mr. Jackson of Illinois, and
			 Mrs. Maloney) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To provide assistance to improve the health of newborns,
		  children, and mothers in developing countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Newborn, Child, and Mother Survival
			 Act of 2009.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)At least 9,200,000
			 children under the age of 5 die each year, more than 25,000 children per day,
			 mostly from preventable and treatable causes according to the United Nations
			 Children's Fund (UNICEF).
				(2)In
			 poor countries, an estimated 3,700,000 newborns die in the first 4 weeks of
			 life according to the World Health Organization (WHO).
				(3)Approximately
			 536,000 women die every year in developing countries from causes related to
			 pregnancy and childbirth, the equivalent of 1 woman per minute, according to
			 WHO.
				(4)For every maternal
			 death some 20 women—or 10 million women per year—suffer complications with
			 severe consequences, including pregnancy-related injuries, infections,
			 diseases, and disabilities.
				(5)Worldwide, 68
			 countries account for 97 percent of all maternal and under-5 child
			 deaths.
				(6)Nearly 1 of every
			 5 children die before the age of 5, more than 2,000,000 child deaths per year,
			 in the ten countries with the highest child mortality rates in the world:
			 Sierra Leone, Afghanistan, Chad, Equatorial Guinea, Guinea-Bissau, Mali,
			 Burkina Faso, Nigeria, Rwanda, and Burundi.
				(7)Nine out of 10
			 women in sub-Saharan Africa will lose a child during their lifetimes.
				(8)In sub-Saharan
			 Africa, a woman’s lifetime risk of maternal death is a staggering 1 in 22,
			 compared with 1 in 8,000 in industrialized countries, according to
			 UNICEF.
				(9)Pneumonia,
			 diarrhea, low birth weight, sepsis, birth trauma, and malaria, all preventable
			 and treatable, are the top contributors of deaths of children under the age of
			 5.
				(10)Poor nutrition is a major factor in 20
			 percent of maternal deaths, up to one-third of under-5 child deaths, and 60 to
			 80 percent of newborn deaths.
				(11)Risk factors for
			 maternal death in developing countries include pregnancy and childbirth at an
			 early age, closely-spaced births, infectious diseases, malnutrition, and
			 complications during childbirth.
				(12)In Mozambique,
			 the ratio of nongovernmental organizations engaged in HIV/AIDS prevention
			 efforts compared to nongovernmental organizations engaged in maternal and child
			 health efforts is 100 to 1, according to Mozambique’s Minister of Health, yet
			 in that country 168 out of every 1,000 children die before the age of 5 and one
			 in every 45 mothers are at risk of death.
				(13)Antenatal care
			 coverage for pregnant mothers in developing countries is often low. For
			 example, in sub-Saharan Africa antenatal care coverage is 69 percent yet
			 programs for prevention of maternal to child transmission of HIV reach an
			 average of only 11 percent of those who need them, according to UNICEF.
				(14)In many poor
			 countries, a lack of access, including transportation to quality health care
			 facilities, results in deaths for newborns, children, and mothers.
				(15)No skilled birth
			 attendant is present at 34 percent of deliveries worldwide which means
			 45,000,000 births each year are occurring at home without skilled health
			 personnel, according to WHO.
				(16)Due to an
			 estimated 50 percent shortfall in skilled birth attendants, 700,000 skilled and
			 trained birth attendants are needed worldwide to ensure universal coverage to
			 maternity care, while an additional 47,000 doctors with emergency obstetric
			 skills are required, particularly in rural areas, according to WHO.
				(17)Expansion of
			 clinical care for newborns and mothers, such as clean delivery by skilled birth
			 attendants, emergency obstetric care, and neonatal resuscitation can save the
			 lives of mothers, and can also avert 50 percent of newborn deaths.
				(18)Maternal,
			 newborn, and child health services should include interventions along the
			 continuum of care from before pre-pregnancy to early childhood period and
			 should be provided at home, community, and clinics.
				(19)An effective
			 household to hospital continuum of care is especially important for maternal
			 survival, since timely linkage to referral-level obstetric care is necessary to
			 reduce maternal mortality.
				(20)A package of 32
			 affordable interventions, including skilled care at birth, emergency obstetric
			 care, breastfeeding, vaccinations, antibiotics, and micro-nutrients, could save
			 6,000,000 children per year at a cost of only $25 per child or $1.62 per person
			 in 60 priority countries.
				(21)Millions of
			 children's lives can be saved by high-impact, low-cost, feasible interventions
			 like oral rehydration therapy (ORT) for diarrhea ($0.07 per treatment),
			 antibiotics to treat respiratory infections ($0.25 per treatment), and
			 anti-malaria tablets ($0.29 per treatment).
				(22)Exclusive
			 breastfeeding—giving only breast milk for the first 6 months of life—could help
			 prevent an estimated 1,400,000 newborn and infant deaths each year, primarily
			 by protecting again diarrhea and pneumonia.
				(23)Three million
			 children die each year due to lack of access to low-cost antibiotics and
			 anti-malarial drugs.
				(24)Two million
			 children die from diarrheal diseases unnecessarily due to lack of access to ORT
			 prepared with clean water.
				(25)Between 1999 and
			 2004, distribution of low-cost vitamin A supplements saved an estimated
			 2,300,000 lives, yet the unmet need for vitamin A supplements results in an
			 estimated 250,000 to 500,000 children becoming blind each year, with 70 percent
			 of such children dying within 12 months of losing their sight.
				(26)Studies suggest
			 that high coverage and quality of proven health interventions could avert about
			 67 percent of neonatal and child deaths in 60 priority countries
			 worldwide.
				(27)Maternal and
			 child mortality rates are an important indicator of a government’s commitment
			 to women and children, as well as a barometer of a country’s healthcare system
			 and overall development performance.
				(28)It is estimated
			 that an additional $850,000,000 invested in newborn and child health could save
			 the lives of nearly 1,000,000 children every year.
				(29)Investments in
			 child survival have contributed to a major decline in the rate of child
			 mortality, even in poor countries such as Indonesia, Nepal, Laos, Bangladesh,
			 and Bolivia, which have all reduced their under-5 child mortality by more than
			 one-half since 1990.
				(30)Under-five child
			 mortality has decreased by 20 to 50 percent in 15 United States Agency for
			 International Development-assisted countries over the past ten years.
				(31)In 2000, the
			 United States joined 188 other countries in supporting eight United Nations
			 Millennium Development Goals to reduce the mortality rate of children under the
			 age of 5 by two-thirds (goal 4) and to reduce maternal deaths by three-quarters
			 (goal 5).
				(32)In 2008, of the
			 68 priority countries representing 97 percent of newborn and child mortality,
			 only 16 of these countries are on track to achieve Millennium Development Goal
			 (MDG) 4 of reducing child mortality by two-thirds.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)authorize
			 assistance to reduce mortality and improve the health of newborns, children,
			 and mothers in developing countries, including strengthening the capacity of
			 health systems and health workers;
				(2)develop and
			 implement a strategy based on a continuum of care to reduce mortality and
			 improve the health of newborns, children, and mothers in developing countries;
			 and
				(3)assess, monitor,
			 and evaluate the progress and contributions of relevant departments and
			 agencies of the Government of the United States in achieving reductions of
			 newborn, child, and maternal mortality in developing counties as well as
			 contributions in achieving the United Nations Millennium Development Goals
			 through the establishment of an interagency task force.
				3.Assistance to
			 reduce mortality and improve the health of newborns, children, and mothers in
			 developing countries
			(a)In
			 generalChapter 1 of part I of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) is amended—
				(1)in section
			 101(a)(1), by inserting at the end before the semicolon the following: ,
			 with particular focus on children and mothers;
				(2)in section
			 102(b)(4)(B), by striking reduction of infant mortality and
			 inserting reduction of newborn, child, and maternal
			 mortality;
				(3)in section
			 104(c)—
					(A)by striking
			 paragraphs (2) and (3); and
					(B)by redesignating
			 paragraph (4) as paragraph (2);
					(4)by redesignating
			 sections 104A, 104B, and 104C as sections 104B, 104C, and 104D, respectively;
			 and
				(5)by inserting after
			 section 104 the following new section:
					
						104A.Assistance to
				reduce mortality and improve the health of newborns, children, and
				mothers
							(a)AuthorizationConsistent with section 104(c), the
				President is authorized to furnish assistance, on such terms and conditions as
				the President may determine, to reduce mortality and improve the health of
				newborns, children, and mothers in developing countries.
							(b)Activities To
				prevent mortality and improve newborn and child healthAssistance
				provided under subsection (a) shall, to the maximum extent practicable, be used
				to—
								(1)improve newborn
				care and treatment, including educating families about proper antenatal and
				skilled delivery care, drying and warming with the mother, immediate and
				exclusive breastfeeding, handwashing, clean cord care, prompt recognition and
				care seeking for danger signs, and treatment of neonatal infections; and
								(2)increase access to
				and utilization of appropriate interventions to treat life-threatening
				childhood illnesses, including—
									(A)to prevent and
				mitigate the severity of and treat diarrhea, including point of use water
				treatment, improvements in hygienic behavior, oral rehydration therapy (ORT),
				zinc, exclusive breastfeeding in the first six months of life, and adequate and
				young child feeding during the first 6 to 24 month period;
									(B)to prevent deaths
				due to pneumonia with a focus on community-based treatments using antibiotics
				and effective recognition of severe illness with appropriate referral;
									(C)to achieve the
				delivery of full immunization services, including efforts to eliminate polio
				and introduce new vaccines as available; and
									(D)to prevent and
				treat malaria through increased use of insecticide-treated nets, indoor
				residual spraying, and timely and appropriate treatment of malaria.
									(c)Activities To
				prevent mortality and improve maternal healthAssistance provided
				under subsection (a) shall, to the maximum extent practicable, be used
				to—
								(1)improve birth
				preparedness, including quality antenatal care throughout pregnancy; and
								(2)expand access and
				improve quality of maternity services, including—
									(A)skilled birth
				attendants;
									(B)recognition and
				treatment of obstetric complications and disabilities, such as post-partum
				hemorrhage;
									(C)quality emergency
				obstetric care;
									(D)activities to treat
				and repair injuries resulting from pregnancy and childbirth; and
									(E)activities to
				lower or remove financial barriers to maternal healthcare services.
									(d)Activities To
				promote healthy newborns, children, and mothersAssistance
				provided under subsection (a) shall, to the maximum extent practicable, be used
				to—
								(1)improve child and
				maternal nutrition, including the delivery of iron, folic acid, zinc, vitamin
				A, iodine, and other key micronutrients;
								(2)promote
				breastfeeding, appropriate complementary feeding, and the management of acute
				severe malnutrition, including the use of ready to use therapeutic food;
								(3)improve access to
				clean water and improved sanitation through community-based hygiene education
				programs, the use of personal water purification tools and devices, and latrine
				construction;
								(4)reduce exposure to
				environmental toxins and indoor smoke from cooking fires;
								(5)address
				antimicrobial resistance in children and mothers;
								(6)ensure access to
				transportation for newborns, children, and mothers in need of emergency
				clinical care;
								(7)ensure access to
				comprehensive post-natal newborn and maternal care, including services during
				the immediate post-partum period; and
								(8)increase access to
				low- or no-cost deworming products.
								(e)Activities To
				strengthen communities and health systemsAssistance provided
				under subsection (a) shall, to the maximum extent practicable, be used
				to—
								(1)improve capacity
				for health governance, finance and workforce, including support for the
				training and supervision of clinicians, nurses, midwives, skilled birth
				attendants, nutritionists, technicians, sanitation and public health workers,
				community-based health workers, peer educators, volunteers, and private sector
				enterprises;
								(2)recruit, train,
				and supervise providers of comprehensive emergency obstetric and newborn care
				services;
								(3)establish and
				support management information systems in host country institutions and the
				development and use of tools and models to collect, analyze, and disseminate
				information relating to newborn, child, and maternal health, including
				registration of all births and deaths, along with cause of death, at district
				and country levels;
								(4)develop and
				conduct needs assessments, baseline studies, targeted evaluations, and other
				information-gathering efforts for the design, monitoring, and evaluation of
				newborn, child, and maternal health programs; and
								(5)implement tailored
				programs in priority countries in political transition or post conflict
				settings to extend newborn, child, and maternal services as quickly as possible
				to assist in rebuilding of fragile health systems.
								(f)Activities To
				promote integration, coordination, and maximum utilization of health and
				development resource assistanceAssistance provided under
				subsection (a) shall, to the maximum extent practicable, be used to—
								(1)carry out
				activities in host countries, including—
									(A)the prevention of
				the transmission of HIV from mother-to-child and other HIV/AIDS counseling,
				care, and treatment;
									(B)the prevention of
				malaria and other malaria counseling, care, and treatment;
									(C)the prevention of
				tuberculosis and other tuberculosis counseling, care, and treatment;
									(D)child
				spacing;
									(E)nutrition;
									(F)education and
				microfinance activities that facilitate increasing access to and use of
				critical health services or practices; and
									(G)water and sanitation
				activities; and
									(2)carry out
				activities linked to United States Government programs to reduce poverty and
				improve health and development, including—
									(A)title II of the
				Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1721 et
				seq.);
									(B)the United States
				Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C.
				7601 et seq.) and the amendments made by that Act (commonly known as the
				President’s Emergency Plan for HIV/AIDS Relief or
				PEPFAR);
									(C)the Presidential
				Malaria Initiative (PMI);
									(D)global health
				programs administered by the United States Agency for International Development
				(USAID);
									(E)programs
				administered by USAID's Office of U.S. Foreign Disaster Assistance programs
				(OFDA); and
									(F)global health
				programs administered by the Department of Health and Human Services.
									(g)GuidelinesTo
				the maximum extent practicable, programs, projects, and activities carried out
				using assistance provided under this section shall be—
								(1)carried out
				through private and voluntary organizations, including faith-based
				organizations, and relevant international and multilateral organizations,
				including the GAVI Alliance (formerly known as the Global Alliance for Vaccines
				and Immunization) and the United Nations Children's Fund (UNICEF), the World
				Health Organization (WHO), the World Food Programme (WFP), and the Global Fund
				to Fight AIDS, Tuberculosis and Malaria, giving priority to organizations that
				demonstrate effectiveness and commitment to preventing mortality and improving
				the health of newborns, children, and mothers;
								(2)carried out with
				input by host countries, including civil society and local communities, as well
				as other donors and multilateral organizations;
								(3)carried out with
				input by beneficiaries and other directly-affected populations, especially
				women and marginalized communities; and
								(4)designed to build
				the capacity of host country governments and civil society
				organizations.
								(h)Annual
				reportNot later than February 1 of each year, the President
				shall transmit to Congress a report on the implementation of this section for
				the prior fiscal year.
							(i)DefinitionsIn
				this section:
								(1)AIDSThe
				term AIDS has the meaning given the term in section 104B(g)(1) of
				this Act.
								(2)HIVThe
				term HIV has the meaning given the term in section 104B(g)(2) of
				this Act.
								(3)HIV/AIDSThe
				term HIV/AIDS has the meaning given the term in section 104B(g)(3)
				of this
				Act.
								.
				(b)Conforming
			 amendmentsThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et
			 seq.) is amended—
				(1)in
			 section 104(c)(2) (as redesignated by subsection (a)(2)(B) of this section), by
			 striking and 104C and inserting 104C, and
			 104D;
				(2)in section 104B
			 (as redesignated by subsection (a)(3) of this section)—
					(A)in subsection
			 (c)(1), by inserting and section 104A after section
			 104(c);
					(B)in subsection
			 (f)(2)(A), by striking section 104B, and section 104C and
			 inserting section 104C, and section 104D; and
					(C)in subsection (g),
			 by striking section 104(c), this section, section 104B, and section
			 104C and inserting section 104(c), section 104A, this section,
			 section 104C, and section 104D;
					(3)in
			 subsection (c) of section 104C (as redesignated by subsection (a)(3) of this
			 section), by inserting and section 104A after section
			 104(c);
				(4)in subsection (c)
			 of section 104D (as redesignated by subsection (a)(3) of this section), by
			 inserting and section 104A after section
			 104(c);
				(5)in the first
			 sentence of section 119(c), by striking section 104(c)(2), relating to
			 Child Survival Fund and inserting section 104A;
			 and
				(6)in section
			 135(b)—
					(A)in paragraph (1),
			 by striking section 104A(g)(1) and inserting section
			 104B(g)(1); and
					(B)in paragraph (3),
			 by striking section 104A(g)(3) and inserting section
			 104B(g)(3).
					4.Strategy to
			 reduce mortality and improve the health of newborns, children, and mothers in
			 developing countries
			(a)Strategy
			 requiredThe President shall develop and implement a
			 comprehensive United States Government strategy to reduce mortality and improve
			 the health of newborns, children, and mothers in developing countries.
			(b)ComponentsThe
			 comprehensive United States Government strategy developed pursuant to
			 subsection (a) shall include the following:
				(1)An identification
			 of not less than 60 countries with priority needs for the 5-year period
			 beginning on the date of the enactment of this Act based on—
					(A)the number and
			 rate of neonatal deaths;
					(B)the number and
			 rate of child deaths;
					(C)the number and
			 ratio of maternal deaths;
					(D)the number and rate
			 of malnourished women of reproductive age; and
					(E)the number and
			 rate of malnourished infants and children under the age of 5.
					(2)For each country
			 identified in paragraph (1)—
					(A)an assessment of
			 the most common causes of newborn, child, and maternal mortality;
					(B)a description of
			 the host country's overall health strategy and expenditures, including an
			 assessment of components to specifically reduce newborn, child, and maternal
			 mortality rates;
					(C)a description of
			 the programmatic areas and interventions providing maximum health benefits to
			 populations at risk as well as maximum reduction in newborn, child, and
			 maternal mortality;
					(D)an assessment of
			 the investments needed in identified programs and interventions to achieve the
			 greatest results;
					(E)a description of
			 how United States assistance complements and leverages efforts by other donors,
			 as well as builds capacity and self-sufficiency among recipient
			 countries;
					(F)a description of
			 goals and objectives for improving newborn, child, and maternal health,
			 including, to the extent feasible, objective and quantifiable indicators;
			 and
					(G)a description of
			 the host government's commitment to working with partners and civil society to
			 achieve accelerated reductions in newborn, child and maternal mortality.
					(3)With respect to the
			 30 countries identified in paragraph (1) that have the highest newborn, child,
			 and maternal mortality rates, a plan to—
					(A)reduce the
			 mortality rate among newborns, children, and mothers in each of those countries
			 by 25 percent by 2013;
					(B)address the human
			 resources crisis in each of those countries by increasing by at least 100,000
			 the number of functional (trained, equipped, and supervised) community health
			 workers and volunteers serving at primary care and community levels in those
			 countries by 2013; and
					(C)achieve an average
			 reduction in child and maternal malnutrition in at least 10 of those countries
			 by 15 percent by 2013.
					(4)With respect to
			 the countries identified in paragraph (1) without a United States Agency for
			 International Development (USAID) mission or in conflict, post-conflict, or in
			 a condition of political transition and at risk of increased newborn, child,
			 and maternal mortality, a plan to prevent newborn, child, and maternal deaths
			 in each of those countries through coordination with and support from
			 multilateral organizations.
				(5)An
			 expansion of the Child Survival and Health Grants Program of USAID, at a
			 minimum proportionate to any increase in newborn, child, and maternal health
			 assistance, to provide additional support programs and interventions determined
			 to be efficacious and cost-effective in improving health and reducing
			 mortality.
				(6)A
			 description of the measured or estimated impact on newborn, child, and maternal
			 morbidity and mortality of each project or program carried out.
				(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall transmit to Congress a report that contains the strategy described in
			 this section.
			5.Interagency task
			 force on newborn, child, and maternal health in developing countries
			(a)EstablishmentThere
			 is established a task force to be known as the Interagency Task Force on
			 Newborn, Child, and Maternal Health in Developing Countries (in this section
			 referred to as the Task Force).
			(b)Duties
				(1)In
			 generalThe Task Force shall assess, monitor, and evaluate the
			 progress and contributions of relevant departments and agencies of the
			 Government of the United States in achieving the United Nations Millennium
			 Development Goals by 2015 for reducing the mortality of children under the age
			 of 5 by two-thirds (Millennium Development Goal 4) and reducing maternal
			 mortality by three-quarters (Millennium Development Goal 5) in developing
			 countries, including by—
					(A)identifying and
			 evaluating programs and interventions that directly or indirectly contribute to
			 the reduction of newborn, child, and maternal mortality rates;
					(B)assessing
			 effectiveness of programs, interventions, and strategies toward achieving the
			 maximum reduction of newborn, child, and maternal mortality rates;
					(C)assessing the
			 level of coordination among relevant departments and agencies of the Government
			 of the United States, the international community, international organizations,
			 faith-based organizations, academic institutions, and the private
			 sector;
					(D)assessing the
			 level of coordination of United States bilateral programs and the host country
			 government in implementing the host country's health strategy to reduce
			 newborn, child, and maternal mortality rates;
					(E)assessing the
			 contributions made by United States-funded programs toward achieving the
			 Millennium Development Goals 4 and 5;
					(F)identifying the
			 bilateral efforts of other nations and multilateral efforts toward achieving
			 the Millennium Development Goals 4 and 5; and
					(G)preparing the
			 annual report required by subsection (f).
					(2)ConsultationTo
			 the maximum extent practicable, the Task Force shall consult with individuals
			 with expertise in the matters to be considered by the Task Force who are not
			 officers or employees of the Government of the United States, including
			 representatives of United States-based nongovernmental organizations (including
			 faith-based organizations and private foundations), academic institutions,
			 private corporations, the United Nations Children's Fund (UNICEF), and the
			 World Bank.
				(c)Membership
				(1)Number and
			 appointmentThe Task Force shall be composed of the following
			 members:
					(A)The Administrator
			 of the United States Agency for International Development.
					(B)The Assistant
			 Secretary of State for Population, Refugees and Migration.
					(C)The Coordinator of
			 United States Government Activities to Combat HIV/AIDS Globally (commonly known
			 as the U.S. Global AIDS Coordinator).
					(D)The Coordinator of
			 the United States Government Presidential Malaria Initiative (PMI).
					(E)The Director of the
			 Office of Global Health Affairs of the Department of Health and Human
			 Services.
					(F)The Under
			 Secretary for Food, Nutrition and Consumer Services of the Department of
			 Agriculture.
					(G)The Chief
			 Executive Officer of the Millennium Challenge Corporation.
					(H)The Director of
			 the Peace Corps.
					(I)Other officials of
			 relevant departments and agencies of the Federal Government who shall be
			 appointed by the President.
					(J)Two ex-officio
			 members appointed by the Speaker of the House of Representatives in
			 consultation with the minority leader of the House of Representatives.
					(K)Two ex-officio
			 members appointed by the majority leader of the Senate in consultation with the
			 minority leader of the Senate.
					(2)ChairpersonThe
			 Administrator of the United States Agency for International Development shall
			 serve as chairperson of the Task Force.
				(d)MeetingsThe
			 Task Force shall meet on a regular basis, not less often than quarterly, on a
			 schedule to be agreed upon by the members of the Task Force, and starting not
			 later than 90 days after the date of the enactment of this Act.
			(e)DefinitionIn
			 this section, the term Millennium Development Goals means the key
			 development objectives described in the United Nations Millennium Declaration,
			 as contained in United Nations General Assembly Resolution 55/2 (September
			 2000).
			(f)ReportNot
			 later than 120 days after the date of the enactment of this Act, and not later
			 than April 30 of each year thereafter, the Task Force shall submit to Congress
			 and the President a report on the implementation of this section.
			6.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act, and the amendments made by this Act, such sums as may be necessary for
			 each of the fiscal years 2010 through 2014.
			(b)Availability of
			 fundsAmounts appropriated pursuant to the authorization of
			 appropriations under subsection (a) are authorized to remain available until
			 expended.
			
